612 P.2d 770 (1980)
46 Or.App. 671
RON JONES & CO., an Oregon Corporation, Appellant,
v.
Helen JAQUITH and Douglas Jaquith, Respondents-Cross-Appellants.
No. 107292; CA 14055.
Court of Appeals of Oregon, In Banc.[*]
Petitions for Reconsideration March 26, 1980.
Decided June 23, 1980.
Thomas B. Brand, and Brand, Lee, Ferris & Embick, Salem, for appellant's petition.
Valerie J. Vollmar, and Clark, Marsh & Lindauer, Salem, for respondents-cross-appellants' petition.
On Appellant's and Respondents-Cross-Appellants' Petitions for Reconsideration March 26, 1980.
*771 PER CURIAM.
Appellant's petition for reconsideration is granted. The former dissenting opinion is adopted as the opinion of the court. Respondents-cross-appellants' petition for reconsideration is denied. Reversed and remanded for entry of summary judgment for appellant.
GILLETTE, J., dissents.
GILLETTE, Judge, dissenting.
Because I am still of the view expressed in our original opinion in this case, I respectfully dissent.
ROBERTS, J., joins in this dissent.
NOTES
[*]  SCHWAB, C.J., did not participate in this decision.